Citation Nr: 0823033	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1955 to 
June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which denied entitlement to service connection 
for headaches, to include as secondary to the veteran's 
service-connected tinnitus.

In August 2006, the veteran and his spouse testified at a 
travel board hearing held at the RO.  In March 2007, this 
matter was remanded by the Board to the RO for further 
development.  In a March 2008 statement, the veteran appeared 
to seek entitlement to service connection for anxiety, to 
include as secondary to service-connected tinnitus.  The 
Board refers that claim to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's headaches were incurred in or aggravated by his 
active service, or manifested to a compensable degree within 
one year following his separation from service, or are due to 
any service-connected disability.


CONCLUSION OF LAW

Service connection for headaches is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2004 and August 2007, prior to and after the initial 
adjudication of the claim, respectively, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claims.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In March 2008, the veteran 
submitted additional evidence in support of his claim 
accompanied by a waiver of RO consideration.  Thus, a 
supplemental statement of the case was not required.  
38 C.F.R. § 19.37.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 and March 2007 should his service 
connection claim be granted.  It is therefore inherent in the 
claim that the veteran had actual knowledge of the rating 
element of his increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claim was obtained in August 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition, that is, there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for headaches, to 
include as secondary to service-connected tinnitus.

The veteran's service medical records, including reports of a 
June 1955 enlistment examination, April 1958 periodic 
examination, and a June 1958 pre-separation examination, 
reflect normal neurological clinical evaluations.  In reports 
of medical history dated in June 1955 and June 1958, the 
veteran denied having any frequent or severe headaches.

The veteran underwent a VA neurological disorders examination 
in October 2004 at which time he presented with complaints of 
chronic daily headaches which dated back forty-nine years.  
He indicated that he had headaches during service where he 
was exposed to lots of loud noises and developed some loss of 
hearing.  His headaches were described as diffuse and 
bilateral.  He reported that none of the doctors actually 
told him what caused the headaches, but that they could be 
related to his hearing loss.  On examination, there was no 
tenderness to palpitation to the head, except for in the 
temporalis areas which was minor in nature.  The TM joints 
were nontender.  No cranial bruits were heard.  Motor and 
sensory testing, coordination, station, and gait were within 
normal limits.  The impression was chronic tension headaches, 
unrelated to his hearing loss.

Pursuant to the Board's March 2007 remand, the veteran 
underwent a VA neurological disorders examination in August 
2007.  He presented with a history of headaches and related 
that he had neuralgia as a child.  He complained of episodic 
diffuse pain.  He reported that he was exposed to a lot of 
noise, including gunshots, during service and developed 
tinnitus and headaches.  He described the pain as tension, 
diffuse in nature, over the front of his head which radiated 
to the back of his head.  The examiner noted that he was 
diagnosed with bilateral sensorineural hearing loss which was 
related to the military noise exposure and that the veteran 
worked as a diesel mechanic during the majority of his 
career.  On examination, there was relief of tenderness over 
the temporalis muscles.  There was a minimal limitation of 
neck motion.  There were no cranial bruits and the TM joints 
were non-tender.  Motor and sensory testing, coordination, 
station, and gait were within normal limits.  The examiner 
opined that the veteran had long standing chronic tension 
type headaches which were unrelated to noise exposure in any 
direct way, and that it was hard to make that ascertainment 
almost fifty years after service.

In an October 2007 addendum to the January 2007 VA opinion, 
the examiner opined that the veteran's headaches were not 
caused by or a result of tinnitus and were unrelated to his 
tinnitus.

Private medical records dated from February 2007 to January 
2008 reflect the veteran's intermittent complaints of 
headaches.  A June 2007 private medical report reflects a 
complaint of a severe headache with a visual disturbance.  It 
was noted that he had a history of tinnitus.  He was 
diagnosed with a visual disturbance followed by headaches on 
two occasions, but without any focal neurological deficits.  
In July 2007, he underwent a neurology examination during 
which he complained of brief left eye symptoms followed by a 
brief headache.  The neurologist opined that these symptoms 
represented ocular events and were related to the left eye 
lens implant, and was very doubtful that they represented a 
transient ischemia or migraine.  The neurologist did not 
relate the veteran's headaches to his service or service-
connected tinnitus.

The veteran's post-service medical records are negative for 
any diagnosis of headaches or any organic disease of the 
nervous system within one year of separation from active 
duty.  In fact, the post-service medical records are negative 
for a diagnosis of headaches until many years after 
separation from active service.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence shows that the veteran 
now suffers from headaches, the evidence does not show that 
the current headaches were incurred in or aggravated by 
service.  Furthermore, the record includes a competent VA 
medical opinion that the veteran's headaches are not related 
to his service or service-connected tinnitus.  In the absence 
of competent medical evidence linking any current headaches 
to service, service connection must be denied.

The Board recognizes the contentions of the veteran and his 
spouse as to the diagnosis and relationship between his 
service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence that any current 
headaches are a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's headaches 
were incurred in or aggravated by service, or that his 
headaches or any other organic disease of the nervous system 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Furthermore, the 
competent medical evidence does not show that the veteran has 
headaches that are the result of his service-connected 
tinnitus.  Therefore, service connection for headaches must 
be denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches, to include as secondary to 
service-connected tinnitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


